Citation Nr: 1621410	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety disorder, not otherwise specified (NOS), and major depressive disorder with a history of posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than August 1, 2008, for the assignment of a 50 percent evaluation for PTSD with recurrent major depression.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1985 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. Florida.

The Veteran filed a claim for an increased disability rating for her anxiety disorder, NOS, and major depressive disorder with a history of PTSD on September 2, 2009.
The January 2010 rating decision denied the Veteran's claim.  Within one year of that rating decision, the Veteran submitted additional evidence in the form of private treatment records dated in June 2010.  In accordance with 38 C.F.R. § 3.156(b), a November 2010 rating decision reconsidered the disability rating and determined that it should be continued.  The Veteran filed a timely notice of disagreement in November 2010.  Thus, this matter stems from the Veteran's September 2, 2009 claim.

The Veteran testified at a Decision Review Officer (DRO) hearing in July 2012.  The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  Transcripts from both proceedings are associated with the Veterans Benefits Management System (VBMS) folder.  At the May 2015 Board hearing, the Veteran submitted a May 2014 psychological evaluation from Dr. T. in addition to a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an effective date earlier than August 1, 2008, for the assignment of a 50 percent evaluation for PTSD with recurrent major depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's anxiety disorder, NOS, and major depressive disorder with a history of PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total social impairment.

2.  The Veteran meets the scheduler criteria for TDIU, and her service-connected anxiety disorder, NOS, and major depressive disorder with a history of PTSD renders her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for a disability rating of 70 percent for anxiety disorder, NOS, and major depressive disorder with a history of PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434-9413 (2015).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in September 2009.  This letter was also provided prior to the initial decision on the claim by the AOJ in January 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in July 2009, October 2009, and December 2011 in connection with the claim on appeal.

The record additionally contains an October 2014 psychological evaluation from Dr. T.  The Board finds that the October 2014 evaluation is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's psychiatric disorder.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Veteran testified that her symptoms have remained consistent since the October 2014 psychological evaluation.  See May 2015 Board Hearing Transcript (Tr.), page 9.

As noted above, the Veteran testified at DRO hearing in July 2012 and a hearing before the undersigned Veterans Law Judge in May 2015.  During these hearings, the DRO and the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on September 2, 2009.  Therefore, the period for consideration on appeal began on September 2, 2008, one year prior to the date of receipt of her increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

The Veteran's psychiatric disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434-9413; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In an October 29, 2008 statement, the Veteran reported that she was unable to drive herself to and from work as a result of panic attacks.  In addition, she stated that she could not handle working more than thirty two hours a week.  The Veteran felt that she was not well enough to work, but she needed the income.  She described feeling depressed, unenergetic, and lacking the will to interact with family members.  She stated that she was facing foreclosure of her home and indicated that she could not focus on treating her symptoms in her current financial situation.  The Veteran reported that she preferred to lie in bed with the door to her room closed.  The Veteran stated that her thirteen year old son needed his mother back, but indicated that she was too depressed to address this issue.

The Veteran was provided with a VA examination to evaluate her psychiatric disability in July 2009.  She presented to the examination appropriately dressed with a clean and neatly groomed appearance.  The examiner determined that she was able to maintain minimum personal hygiene.  Her speech and psychomotor activity were unremarkable.  In addition, she had a full range of affect as well as a friendly and attentive attitude.  Her attention was intact and she was oriented to person, time, and place.  The Veteran had unremarkable thought processes and content.  The examiner did not indicate that there were any problems with her judgment, intelligence, or insight.  Although the Veteran's remote and immediate memory were normal, her recent memory was mildly impaired.

The Veteran described her mood as nervous.  She also reported having a mildly depressed mood that could last for two to three days.  She attributed this symptom to her job, financial, and relationship status.  The Veteran described having low energy and informed the examiner that her sleep schedule consisted of five hours of interrupted sleep and a two hour nap.  The Veteran reported having a fluctuating appetite, low self-esteem, and variable levels of concentration.  The examiner noted that she experienced panic attacks and could feel panicky when driving or in crowds.

In terms of PTSD symptoms, the Veteran could re-experience the traumatic event by suffering from intense psychological distress at exposure to internal or external cues that symbolized or resembled the event.  She also made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  In addition, activities, places, or people that could lead to recollections of the trauma were avoided by the Veteran.  The Veteran additionally suffered from hyperviligence and an exaggerated startle response.

The Veteran denied having anhedonia and reportedly listed activities that she would enjoy if she had enough money.  The examiner noted that suicidal thoughts were present.  While the Veteran reported passive thoughts the past, she denied any current suicidal ideation.  She lacked homicidal thoughts.  The Veteran could experience mild levels of irritability or anger, but there was also no history of "violence/assaultivenesss."  Her impulse control was fair.  The examiner noted that there were no signs or symptoms of mania.  Obsessive/ritualistic behavior, delusions, and hallucinations were also absent.  The Veteran reported previous alcohol abuse, but she had not consumed alcohol for the past few months.

The Veteran was divorced and not dating.  She reported having no friends.  However, the examiner noted that she had close attachments to her two children.
She enjoyed spending her free time with her children.  The Veteran was unemployed at the time of the examination.  She had previously owned a daycare business, but she closed the business in April 2009.  She explained that she could no longer handle the children.  Since the closure, the Veteran had looked for employment without success.  The examiner noted that the Veteran did not contend that her unemployment was due to effects of her psychiatric disability.

The diagnoses were anxiety disorder NOS and depressive disorder NOS.  The VA examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD at the time of the examination.  According to the examiner, the Veteran's anxiety disorder was associated with her symptoms of distressing memories triggered by events, hypervigilance, and startle response.  Her problems with sleep, energy, concentration, and appetite could be associated with either the depressive or the anxiety disorder.  The GAF score was 60 for both the depressive disorder NOS and anxiety disorder NOS.  The Veteran was capable of managing her financial affairs, and the examiner found that the Veteran did not have a problem with activities of daily living secondary to a psychiatric disorder.  The examiner opined that the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning with routine behavior, self-care, and conversation normal.

In October 2009, a VA treatment record stated that the Veteran had an affect that was blunted, restricted, and constricted.  Her mood was anxious and very depressed.  There were no abnormalities noted in her speech, appearance, behavior, level of orientation, perceptual disturbance, thought processes, thought content, or judgment.  She had limited insight and reported forgetting appointments and daily tasks.  However, her memory was noted to be intact.  
Regarding her anxiety, the Veteran stated that this symptom was a daily problem.  A few months ago, she reportedly began to check the stove or iron more often to make sure that they were turned off.  She still had anxiety attacks that could occur when she was feeling rushed or pressured.  She was able to sleep with the aid of medication.  However, the Veteran felt fatigued most of the time.  Her appetite was ok, but she had low self-worth.  The Veteran denied having suicidal ideation.  There was no mania or psychosis.

The Veteran reported having a good relationship with her mother, but less positive relationships with her three siblings.  She denied having a social support network.
She reported having no energy to engage in leisure activities.  She stated that she was working through an agency as a home health aide for twenty hours a week.  She felt that she was only able to handle working this amount of time.  The diagnoses were chronic PTSD and recurrent major depressive disorder.  The GAF score was 55.

The record also contains an October 2009 statement from the Veteran's daughter.  She reported that she was the primary caretaker for her brother.  She stated that the Veteran had withdrawn from the family as a result of her depression and anxiety.  The daughter stated the Veteran's anxiety attacks were worsening and occurring at least three to four times a week.  The daughter reported that she was the one who would drive her brother places as the Veteran experienced anxiety attacks when driving.  According to the daughter, the Veteran often talked about dying and implied that her children would be better off without her.  The daughter added that the Veteran could go for days without combing her hair or engaging in other grooming.  In addition, the Veteran reportedly had trouble making decisions and forgot her children's names if she was upset.

Later in October 2009, another VA examination for the Veteran's psychiatric disability was conducted.  She still had no problems in terms of her general appearance, psychomotor activity, speech, attitude, or affect.  Her attention remained intact and she was still oriented times three.  Her thought processes, judgment, and intelligence were unchanged.  In contrast to the July 2009 findings, the October 2009 VA examiner determined that there was no memory impairment.
The Veteran reportedly felt pretty low.  She was now taking an antidepressant and treating her symptoms with individual group therapy.  She reported that the therapy was mildly effective in that she experienced improvements with her sleep, but not her mood.  There continued to be no delusions, hallucinations, obsessive behavior, or homicidal thoughts.  The Veteran reported being irritable for five days of the past week, but she maintained a fair level of impulse control.

In the last week, the Veteran had experienced a mild to moderate depressed mood for five days that lasted for most of the day.  Similar to the July 2009 VA examination, the Veteran felt that this mood was caused by life issues such as having no career and struggling to support her family.  The Veteran continued to have problems with her sleep, energy, concentration, and self-esteem.  She did not have suicidal ideation at the time of the examination.  While many of the facts regarding the Veteran's personal relationships were unchanged from July 2009, the Veteran newly reported having a local friend with whom she socialized every few months.  The examiner opined that the Veteran's social detachment began prior to the military as she reported having one close friend in high school.

While the Veteran had reported in July 2009 that she had not worked since April 2009, she informed the October 2009 VA examiner that she was employed and had been working part-time for the past two years.  She was working as a technician in a group home.  She reported that she had lost six weeks of work in the last twelve month period due to feeling too depressed to go to work.  The Veteran continued to have no problems in managing her hygiene, financial affairs, or activities of daily living.

The Veteran's diagnoses were anxiety disorder NOS and major depressive disorder NOS.  The GAF score was still 60 for anxiety disorder.  The examiner opined that the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning with routine behavior, self-care, and conversation normal.  

In a November 2009 VA treatment record, the Veteran reported having difficulty with depression, low motivation, fatigue, and becoming easily overwhelmed by stress.  She had a flat affect with no normal alterations in her voice.  However, the record noted that her speech was normal with a fluid pace.  Her appearance was also normal.  She was noted to be actively engaged in the conversation and able to maintain eye contact.  She reported being unable to remember things that happened in the early part of her marriage when violence began.  She still felt close to her children, but had little other social support.  The Veteran had normal thought processes and content.  There was no suicidal or homicidal ideation.  The diagnoses were recurrent major depressive disorder and chronic PTSD secondary to military sexual trauma and domestic violence.  The GAF score was 55.

During a June 2010 evaluation by Dr. K., the Veteran was dressed appropriately for the season and neatly groomed.  She was alert and oriented times three, and her memory was intact.  The Veteran had bland affect and depressed mood, but she did not have thought disturbances.  The Veteran reported that she still had difficulties with sleeping, concentration, and relationships.  In addition, the Veteran reported having a heightened state of arousal where she checks for danger.  Dr. K. also noted that she experienced panic symptoms every two or three days that would last for three minutes.  These symptoms occurred while driving, in crowded places, and while at home.  

Financial problems were among her primary concerns.  The Veteran denied alcohol or drug abuse.  She had experienced transient suicidal thoughts, but she had not attempted suicide.  The Veteran reported a will to live as a result of her children and religious beliefs.  Apart from her close relationship with her children, the Veteran typically avoided social activities.  The Veteran continued to work in a group home for disabled adults.  She worked from 11:00 pm to 7:00 am four days per week.  The Veteran informed Dr. K. that her symptoms had not resulted in any problems at work.  However, she felt that she would be unable to cope in the day shift.  Dr. K. noted that her ability to maintain stable employment was a positive factor in her life.

Dr. K. noted that the Veteran reported symptoms of anxiety, depression, poor concentration, hyperviligence, and memory problems.  Dr. K. added that test data from the evaluation provided conflicting results due to inconsistencies in reporting and the possibility of exaggeration of symptoms, especially anxiety.  Thus, the extent of her problems was unclear.  The diagnoses were moderate major depressive disorder and anxiety disorder NOS.  The GAF score was 60.

In February 2011, the Veteran was noted to have a dysthymic mood and corresponding affect.  She reported symptoms consistent with major depressive disorder, including a depressed mood, fatigue, significant anhedonia, decreased appetite and energy, insomnia and difficulty concentrating.  The Veteran reported that she had been able to complete one semester of school, but she stopped taking classes due to feeling overwhelmed and having difficulty focusing.  She had thoughts of suicide, but denied a plan or intent associated with these thoughts.  She also reported having PTSD symptoms such as avoidance behavior, hyperarousal, gaps in her memory of the event, intrusive memories or thoughts in addition to significant emotional and physical distress to reminders of the event.  The diagnoses were chronic PTSD, chronic major depressive disorder, and panic disorder.  The GAF score was 51.

Later in February 2011, a VA treatment record stated that the Veteran had a noticeably brighter affect and mood.  She had recently gone to the mall for a hair appointment and to have a pedicure.  These activities positively affected her mood.  The Veteran still had panic reactions in response to various triggers.  
The diagnoses were unchanged, but the GAF score had improved to 55.

In March 2011, the Veteran's mood and affect were dysthymic and anxious.  The Veteran reported that she had recently performed yard work with her son.  Although she initially enjoyed the activity, the Veteran indicated that she pushed herself to exhaustion to complete the task.  This behavior was a pattern for the Veteran, and she felt a great deal of anxiety when tasks were left unfinished.  The diagnoses and GAF score remained the same.  The next day, the Veteran was noted to have a depressed mood and affect.  Her speech was soft and slow.  There were no obsessions or compulsions.  In addition, the record stated that no homicidal or suicidal ideation was present.  The Veteran did report having periodic thoughts of suicide.  The diagnoses were PTSD due to military sexual trauma and severe major depressive disorder.  The GAF score was 50.

A subsequent March 2011 VA treatment record stated that the Veteran's mood appeared to be improving.  She was also demonstrating improvement in her ability tolerate and manage anxiety.  While she had been unable to attend a previous appointment due to anxiety over driving in the rain, she reported that she had left her yardwork unfinished in order to attend the current appointment on time.  The Veteran also reported that she felt the need to investigate every strange noise before she could feel safe.  The diagnoses were chronic PTSD, chronic major depressive disorder, and panic disorder.  The GAF score was 55.  Later this month, the Veteran's GAF score increased 57.  She was noted to have a brighter mood and affect.  However, she still experienced a great deal of anxiety and to various triggers and had an intense "fear of fear."  She indicated that leaving her bed unmade would produce considerable anxiety.

In April 2011, a VA treatment record reported that the Veteran had a depressive mood and affect.  Her speech was slow in rate and tone.  The Veteran reported that her anxiety and depression had mildly improved on antidepressant medication.  It was noted that the Veteran was safety-driven in regards to doors, windows, stoves, and irons.  The Veteran would feel panicky if she was unable recheck whether these safety actions had been completed.  She also engaged in reorganizing and straightening.  The record stated that these actions interfered with her quality of life and time management.  There was no psychosis, suicidal ideation, or homicidal ideation.  The diagnoses were PTSD due to military sexual trauma, moderate major depressive disorder, mild to moderate obsessive compulsive disorder, and a vitamin D deficiency.

A later April 2011 VA treatment record stated that the Veteran was feeling better and experiencing an improvement in her mood.  While she still had anxiety, she felt less anxious than she had previously.  She also reported laughing more and engaging in more activities.  Her GAF score was 58.

The record contains an April 2011 letter from the VA's Vocational Rehabilitation and Employment program in which the Veteran's vocational rehabilitation counselor reported her determination that it was not feasible for the Veteran to benefit from a program designed to return her to gainful employment.  The Veteran testified that this determination was partly based on the fact that she had panic attacks when trying to drive to jobs.  See July 2012 DRO hearing transcript, page 6.  The April 2011 letter also noted that the Veteran would be provided with an evaluation for Individualized Independent Living Services.  The Veteran reported that these services helped her purchase activities to keep her occupied at home, such as a sewing machine and fabric.  See May 2015 Board Hearing Transcript, page 8.  

A subsequent May 2011 VA treatment record noted that the Veteran had a desire to return to work.  However, she showed ambivalence regarding her ability to manage anxiety.  The record stated that the suggested targets for vocational rehabilitation included reducing isolation, and independent activities of daily living such as shopping and driving.  It was noted that the Veteran had been avoiding these areas due to her anxiety.  

In June 2011, the Veteran reported that her panic attacks had decreased.  However, her obsessive compulsive disorder symptoms were unchanged.  The diagnoses were PTSD due to military sexual trauma, moderate major depressive disorder, and moderate obsessive compulsive disorder.  The GAF score was 52. 

In September 2011, a VA treatment record stated that the Veteran was appropriately dressed with good hygiene.  Her cognition was within normal limits, her insight was fair, and her judgment was intact.  She had a restricted affect that was also mildly anxious and depressed.  The Veteran's mood was pleasant and anxious, but she was actively engaged in conversation and able to maintain eye contact.  She had normal speech and both her thought process and content were appropriate.  The Veteran denied having suicidal ideation.  There was also no evidence of homicidal ideation, hallucinations, or delusions.

The record noted that the Veteran had stopped work due to feeling overwhelmed and unable to do the job after both of her children sustained serious injuries from a motor vehicle accident.  The Veteran reported feeling that she needed to work for another source of income.  The diagnoses were chronic PTSD, chronic major depressive disorder, and panic disorder.  The GAF score was 58.

The Veteran underwent another VA examination in December 2011.  The Veteran presented to the examination with a dysphoric mood and constricted affect.  She was alert and oriented times four and described as neatly groomed and appropriately dressed.  There were no problems noted with her speech, insight/judgment, thought content/progression, abstract reasoning, memory, or attention/concentration.

The Veteran had symptoms of a depressed mood, anxiety, and suspiciousness.  
The Veteran stated that she felt sad most of the time and reported that her house was in foreclosure.  If the Veteran was depressed, she would experience tearfulness, isolate herself from others, and eat less than usual.  The Veteran felt fatigued with no energy, but she was able to sleep at night when taking sleep medication.  She also reported being unable to focus in order to perform tasks such as job searching.  The Veteran felt she had become forgetful in terms of paying bills, attending a doctor's appointment, or things related to her son.  She also endorsed feelings of hopelessness and failure.  

The Veteran additionally suffered from panic attacks 3 to 4 times a week.  During a panic attack, the Veteran felt as though she would pass out.  She once hit a car while driving during an attack.  She indicated that the panic attacks could occur for seemingly no reason.  In addition, the Veteran described worsening anger.  She managed this issue by going to her room and locking the door.  The Veteran denied having a history of violence.  She still had no homicidal ideation, delusions, or hallucinations.  The Veteran reported having thoughts of suicide and a plan, but she denied any suicide attempts.  The potential ramifications for her children prevented her from acting on these thoughts.  

In terms of relationships, the Veteran felt more distant from others.  The Veteran informed the examiner that she had become withdrawn from her children.  Her daughter helped to take care of her son.  The Veteran also reported having no friends.  At work, she did have coworkers who she would talk to.  In her free time, the Veteran enjoyed going to the mall, occasionally going to see a movie, and playing games with her son.  

The Veteran was unemployed at the time of this examination.  The Veteran reported that she had attempted to attend school two years ago, but she had to withdraw due to an increase in anxiety attacks.  The Veteran had worked for a VA hospital from 1991 to 1998.   She then worked in daycare for nine to ten years.  However, the increase in anxiety attacks led the Veteran to stop working in daycare in 2009.  She also felt that her depression left her unable to engage in the field of daycare.

The examiner determined that she was capable of managing her financial affairs.  The examiner additionally observed that the Veteran had no impairment in her ability to understand and follow instructions or retain instructions and sustain concentration to perform simple tasks.  She also encountered no impairment in responding appropriately to changes in the work setting or responding to coworkers, supervisors, and the general public.  However, she had a moderate impairment in her ability to sustain concentration for task persistence and pace as a result of depressive symptoms.   

The diagnoses were anxiety disorder NOS and recurrent and moderate major depressive disorder NOS.  The GAF score was 58.  The examiner noted that there was not a high level of confidence in the subjective reports of the Veteran as current psychological testing results were consistent with someone over-reporting psychological issues.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

During the July 2012 DRO hearing, the Veteran's adult daughter testified that the Veteran's depression had taken over her life.  See July 2012 DRO hearing transcript, page 9.  She reported that the Veteran would stay in her room and not have anything to do with her son, who was still a minor.  As a result, the daughter felt obligated to stay at home in order to help her brother, reporting that "he always comes to me for everything."  The Veteran also testified that her daughter was helping to raise her son.  See July 2012 DRO hearing transcript, page 8.  
In April 2013, a VA treatment record stated that the Veteran had a depressive mood and affect.  Her speech was mildly slow.  Although the Veteran had logical thoughts, she felt overwhelmed at work.  The Veteran reported that she had taken a night job for the past six months in an adult group home working as a technician.  The Veteran found the work stressful as the residents could be unpredictable.  Before she ran out of her antidepressant medication, she had been functioning with this full-time employment.  The Veteran denied having any close friends.  However, she lived with her daughter and her mother lived in the same state as the Veteran.  She reported having discord with her daughter.  The Veteran was noted to be unable to be sufficiently gainfully employed to live independently.  There no psychosis, suicidal ideation, or homicidal ideation.  The diagnoses were PTSD due to military sexual trauma, moderate major depressive disorder, moderate obsessive compulsive disorder, and severe vitamin D deficiency by history.  The GAF score was 50.

A May 2013 VA treatment record stated that the Veteran had recently left her job due to stress.  The Veteran's speech was normal.  The Veteran was experiencing mild symptoms of suicidal thoughts or wishes.  However, the record noted that she did not have suicidal or homicidal ideation.  The diagnoses were recurrent major depressive disorder and chronic PTSD secondary to military sexual trauma and domestic violence.  The GAF score was 55.

In August 2013, a VA treatment record stated that the Veteran was now responsible for transporting her son to and from school as a result of a transfer.  The Veteran felt good about the change.  The Veteran later reported in September 2013 that she experienced a panic attack in the previous week as a result of a disagreement with her son.  She was trying to consistently take her antidepressant medication as she could see the difference it made on the severity and frequency of her panic attacks.  The record noted that the Veteran had been off her medication when she quit her night job, but she felt that this job would be too stressful even with the use of medication.  The diagnoses were PTSD due to military sexual trauma and domestic violence, moderate major depressive disorder, panic disorder with agoraphobia, moderate obsessive compulsive disorder, severe vitamin D deficiency by history, and alcohol abuse in remission.  The GAF score was 57.

In a June 2014 psychiatric evaluation, Dr. A. noted that the Veteran had lost her job in May 2013 as a result of her inability to perform and poor attendance.
During the evaluation, the Veteran had a moderate to severe depressed affect.  She reported having a poor memory and difficulty concentrating.  The Veteran reported suffering from panic attacks two to three times a week.  The Veteran expressed feelings of low self-confidence, fatigue, and intrusive memories of her military sexual assault.  She experienced difficulty trusting people, especially men.  Dr. A. stated that the Veteran was unable to stay in the group home at night as a result of her hypervigilance and paranoia.  The Veteran reported feeling helpless and hopeless, but she denied having suicidal ideation.  The diagnoses were chronic PTSD, dysthymic disorder, and generalized anxiety disorder with panic attacks.  The GAF score was 45.

Dr. A. opined that the Veteran was totally disabled for any work.  Dr. A. pointed to the fact that the Veteran suffered from severe PTSD, depression, and anxiety disorder.  She had been unable to consistently hold a job for many years.  He noted that despite trying for several years, the Veteran was not competitive in the productive workforce.  She avoided people, and she was both withdrawn from her family and irritable with them.  The Veteran's illness affected every part of her life.  As such, she was not realistically employable.

During an October 2014 psychological evaluation from Dr. T., PhD, the Veteran was oriented times three.  The Veteran was appropriately dressed and well-groomed.  She had a constricted affect and spoke in a monotone.  Testing indicated that she was experiencing severe symptoms of depression and anxiety.  She had anhedonia, decreased energy, inadequate sleep, and social withdrawal.
At the time of the examination, the Veteran was living with her son.  She reported that she relied on her son and daughter to drive her places as she felt significant anxiety when driving.  The Veteran also described being irritable and angry with a low tolerance for stress.

Dr. T. noted that the Veteran had graduated from high school.  Dr. T. also discussed the Veteran's employment history.  Consistent with previous records, Dr. T. observed that the Veteran worked in daycare for ten years until she felt overwhelmed and anxious as a result of decompensating from the stress of this type of work.  Dr. T. also noted that the Veteran began to experience panic attacks at this time.  She next worked for a company assisting people in their home for approximately seven years.  Her anxiety symptoms initially lessened in this role.  However, she eventually began to experience psychiatric decompensation once again.  This process involved severe anxiety and panic attacks.  Dr. T. stated that the Veteran had not been able to work since May 2013 as a result of her "debilitating psychiatric symptoms."

She reported having panic attacks two to three times a month.  There were no symptoms of hallucinations or delusions.  The Veteran reported past suicidal ideation, but stated that she would act on these thoughts.  Dr. T. noted that the Veteran's statements were consistent with the records that had been provided to him by her representative.  In addition, psychological testing indicated that there was no obvious effort to malinger.  The diagnoses were chronic PTSD and generalized anxiety disorder.  The GAF score was 40.  

Dr. T. stated that the Veteran's psychiatric symptoms majorly impacted several areas of her functioning, including her understanding and memory, concentration, persistence, ability to adapt to circumstances, and her social interactions.  Dr. T. also opined that the psychiatric symptoms served as significant impediments to her ability to work.  He explained that the Veteran had to discontinue employment due to psychiatric decompensations that impacted her ability to function while working.  Dr. T. noted that the Veteran had endured persistent and severe psychiatric symptoms despite receiving treatment through mental health counseling and psychotropic medications.  Due to the chronic nature of her symptoms, Dr. T. opined that it was unlikely that she would receive any symptom relief in the future.

PTSD

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent rating for anxiety disorder, NOS, and major depressive disorder with a history of PTSD for the entirety of the appeal period.  Throughout the appeal period, the Veteran's disability picture, to include the severity, frequency, and duration of her symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent rating.

A 70 percent rating is awarded for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The evidence from this period demonstrates that the Veteran felt near-continuous panic or depression that affected her ability function independently, appropriately, and effectively.  During this period, the Veteran's daughter has repeatedly described herself as the primary caregiver of the Veteran's son.  She reported that that she assumed this role as a result of the Veteran's panic attacks and depression.  The Veteran indicated that she could not adequately care for her son as early as October 29, 2008, when she reported that she would stay in her room and felt too depressed to give her son "his mother back."  While the Veteran reported in August 2013 that she was assuming responsibility for her son's transportation, she later stated during the October 2014 evaluation from Dr. T. that she relied on her daughter and son to drive her places as a result of anxiety.  In addition, as the Veteran repeatedly attributed her depression to financial stressors throughout this period, the record supports that she had difficulty adapting to stressful circumstances.  

The Board also finds that the Veteran engaged in obsessional rituals during this period that interfered with routine activities.  Although no obsessions or compulsions were documented in the July 2009 VA examination, the record indicates that these symptoms manifested a short time later.  The Veteran reported in October 2009 that her symptoms of checking and rechecking the stove or iron had begun a few months before this date.  These activities were later identified in an April 2011 VA treatment record as symptoms of mild to moderate obsessive compulsive disorder.  It was noted in this record that this behavior interfered with the quality of the Veteran's life and time management.  The Board also notes that the Veteran has alternated between reporting passive suicidal thoughts and denying suicidal ideation during this period.  The Board finds that the Veteran's intermittent suicidal ideation also contributed to her overall level of social and occupational impairment.

The Board has also considered whether the Veteran is entitled to a disability rating in excess of 70 percent for her psychiatric disability.  However, based on the evidence of record from this period, the Board finds that a 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

First, the evidence throughout the period on appeal, without even considering occupational impairment, does not demonstrate total social impairment.  While the Veteran was noted to be withdrawn from family members, she was still living with her son by the time of the October 2014 evaluation by Dr. T.   In addition, she maintained a relationship with her children to the extent that they supported her by driving her places.  As such, total social impairment has not been demonstrated.

In addition, the Veteran's did not display symptoms of the frequency, duration, and severity contemplated by a 100 percent disability rating.  The medical records from this period were consistent in noting that the Veteran did not suffer from delusions or hallucinations.  Although the Veteran has reported thoughts of suicide, she also repeatedly denied that she in danger of acting on these thoughts.  There was similarly no suggestion from the record that the Veteran had a history of violent behavior or experienced any homicidal ideation.  The Veteran made no other reports to indicate that she was in persistent danger of hurting others.  Both the July 2009 and October 2009 VA examiners stated that the Veteran was able to maintain her activities of daily living.  While the Veteran's daughter indicated that the Veteran had poor hygiene, no problems with the Veteran's appearance or grooming were observed in any of the medical evidence of record.

During this period, the medical records consistently described the Veteran as oriented to time, person, and place.  In addition, the evidence from this period does not indicate that the Veteran had any gross impairment in her thought processes or communication.  The Board acknowledges the October 2009 report from the Veteran's daughter that the Veteran forgot the names of her children when upset.  However, the daughter did not state that this issue occurred in any other situation.  Moreover, several medical records after this report stated that the Veteran did not have a memory impairment.  See October 2009 VA examination; June 2010 VA treatment record; December 2011 VA examination.  While the October 2014 evaluation from Dr. T. indicated that a memory impairment was present, Dr. T. did not suggest that the Veteran suffered from memory loss of the names of close relatives, her own occupation, or her own name.

The Board has also considered the Veteran's GAF scores during this period.  GAF scores ranging from 31 to 40 indicate some impairment in reality testing or major impairment in several areas.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight expected impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores of 81 to 90 reflect absent or minimal symptoms.  GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  

The Veteran's GAF scores during this period have been in the range from 40 to 60.  These scores reflect major to moderate symptoms.  The Board finds that these scores are best reflected by the 70 percent rating and do not mandate the assignment of a 100 percent rating.  Additionally, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the explanations of the medical professionals are the most probative evidence of the Veteran's psychological symptomatology.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating.  The record does not reflect that the Veteran has a level of impairment consistent with the total occupational and social functioning referenced by the 100 percent evaluation criteria.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9434-9413.

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that given the award of a 70 percent evaluation for TDIU for the entirety of the appeal period, the Veteran's anxiety disorder, NOS, and major depressive disorder with a history of PTSD is rated as 70 percent disabling, and the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The Veteran asserts that she has been unable to maintain employment since May 2013 due to her anxiety disorder, NOS, and major depressive disorder with a history of PTSD.  See May 2015 Board hearing transcript, page 4.

The record shows that Veteran was awarded Social Security Administration (SSA) disability benefits partly based on her psychiatric disability.  See October 2014 SSA decision.  The SSA determined that the Veteran had not engaged in substantially gainful activity since May 21, 2013.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes probative evidence in support of the claim with VA for a TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

As noted above, the June 2014 opinion from Dr. A. stated that the Veteran was totally disabled from any work.  Dr. A. based this opinion on the symptoms that the Veteran experienced as a result of her severe PTSD, depression, and anxiety disorder.

The Board acknowledges that a November 2014 letter from the Veteran's rehabilitation counselor later declared that the Veteran had been rehabilitated as she had achieved the goals outlined in her Individualized Independent Living Plan.  As previously discussed, a May 2011 VA treatment record noted that the Veteran's suggested targets for vocational rehabilitation included reducing isolation and independent activities of daily living such as shopping and driving.  

However, the October 2014 evaluation by Dr. T. reported that she still had significant anxiety when driving and relied on her son and daughter to drive her places.  Dr. T. explained that the Veteran had to stop working as a result of psychiatric decompensations that affected her ability to function when she was working.  The Board finds the opinions of Dr. A. and Dr. T. to be probative, as they addressed the specific ways in which the Veteran's psychiatric disability prevents her from maintaining substantially gainful employment.

Based on the probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected anxiety disorder, NOS, and major depressive disorder with a history of PTSD renders her unable to secure or follow a substantially gainful occupation, and a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert 1 Vet. App. at 53-56.

In making this determination, the Board notes that, in the present case, the TDIU award is based on the effects of the Veteran's service-connected anxiety disorder, NOS, and major depressive disorder with a history of PTSD, as opposed to a combination of her multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In this regard, the Board emphasizes that, although the Veteran has impairment due to her left ovary excision and related tender scar, the evidence of record establishes that it is the Veteran's psychiatric disability, standing alone, which prevents her from working.



ORDER

For the entirety of the appeal period, entitlement to a 70 percent evaluation, but no higher, for anxiety disorder, NOS, and major depressive disorder with a history of PTSD, is granted.

Entitlement to TDIU is granted.


REMAND

In a September 2008 rating decision, the RO increased the Veteran's disability rating for PTSD with recurrent major depression to 50 percent effective from August 1, 2008.  In a November 2008 statement labeled as a "Letter of Disagreement," the Veteran requested that the RO reconsider the assigned effective date.  The Board interprets this statement as a timely notice of disagreement with respect to the September 2008 rating decision.  However, this issue has not yet been addressed in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to an effective date earlier than August 1, 2008, for the assignment of a 50 percent evaluation for PTSD with recurrent major depression.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  If, and only if, the Veteran files a timely substantive appeal should this issue be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


